April 17, 2009


Mr. Michael T. Morgan
Bullock Scott Neisig Morgan
Leeton & Strauss
500 W Texas Ave Ste 700
Midland, TX 79701

Honorable George D. Gilles
142nd District Court
200 W Wall St Ste 300
Midland, TX 79701-4512
Mr. Richard E. Booth
Lynch Chappell & Alsup, P.C.
300 North Marienfeld, Suite 700
Midland, TX 79701


Mr. Brad Miller
Kerr Ward McLaughlin & Miller LLP
500 West Texas,  Suite 1310
Midland, TX 79701

RE:   Case Number:  07-0055
      Court of Appeals Number:  11-06-00244-CV
      Trial Court Number:  CV-45, 380

Style:      IN RE  GULF EXPLORATION, LLC, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed opinion in the
above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. James M. Chaney|
|   |                   |
|   |Ms. Vivian Wood    |
|   |Ms. Sherry         |
|   |Williamson         |
|   |Mr. Robert B.      |
|   |Gilbreath          |
|   |Mr. Michael L.     |
|   |Dinnin             |